IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Richard S. Thiessen,                :
                  Petitioner        :
                                    :
             v.                     :     No. 1080 C.D. 2017
                                    :
Unemployment Compensation           :
Board of Review,                    :
                 Respondent         :


                                   ORDER

             NOW, March 5, 2018, upon consideration of petitioner’s

application for reargument, and respondent’s answer in response thereto, the

application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge